211 S.W.3d 185 (2007)
Dana PEPPER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66534.
Missouri Court of Appeals, Western District.
January 16, 2007.
Ellen H. Flottman, Columbia, MO, attorney for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, attorney for Respondent.
Before: ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and EDWIN H. SMITH, JJ.

ORDER
PER CURIAM.
Dana Pepper appeals the judgment denying his Rule 24.035 for postconviction relief following an evidentiary hearing. He sought to vacate his conviction and ten-year sentence for sale of a controlled substance near schools, section 195.214, RSMo 2000. Mr. Pepper claims on appeal that his guilty plea was not entered knowingly, intelligently, and voluntarily because he was not afforded the benefit of an agreement that he reasonably believed he had with the prosecutor. The judgment of the motion court is affirmed. Rule 84.16(b).